Citation Nr: 0529894	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  04-02 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran had periods of active service from September 1945 
to December 1964.  He died in March 2001, and the appellant 
is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which denied the benefit sought on appeal.  
The veteran's claims folder is now serviced by the Los 
Angeles, California, RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  At the time of the veteran's death, service connection 
was in effect for bilateral hearing loss and a ventral hernia 
as residual to an appendectomy; he had a combined disability 
rating of 10 percent.

3.  The veteran died of polycythemia vera, a disease that was 
not found during his active service nor is medically linked 
to his period of service.


CONCLUSION OF LAW

A service-connected disability was neither the principal nor 
a contributory cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in June 2001, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete her claim, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the appellant to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the appellant of 
her rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appellant was initially given VCAA notice in 
June 2001, prior to the March 2002 AOJ decision here on 
appeal, in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board even though she declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
appellant does not appear to contend otherwise.  The 
appellant has, however, requested that a medical opinion be 
obtained to determine if the veteran's polycythemia vera was 
caused by his activities as a pilot during active service.  
The Board finds that sufficient evidence has not been 
submitted so as to require VA to obtain a medical opinion 
pursuant to 38 C.F.R. § 3.159(c)(4) as there is no evidence 
other than the appellant's assertions to support her 
contention that the veteran experienced an event, injury or 
disease during service that could have caused the subsequent 
development of polycythemia vera.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the appellant and that no further action is necessary 
to meet the requirements of the VCAA.

The appellant asserts that the veteran died of polycythemia 
vera as a consequence of having served as a pilot.  She 
advised VA that a physician told her that the disease was 
common among people who have been oxygen-deprived at high 
altitudes.  The appellant submitted Internet research 
material showing that polycythemia vera is a rare stem cell 
disorder with symptoms often insidious in onset.  The 
appellant contends that the veteran experienced stomach 
problems during his entire thirty-two year marriage to the 
appellant and that those problems may have been symptoms of 
the later diagnosed polycythemia vera as abdominal pain due 
to peptic ulcer disease is one of the symptoms outlined in 
the research literature.

The veteran had two service-connected disabilities at the 
time of his death, hearing loss and a ventral hernia as 
residual to an appendectomy, with a combined total disability 
rating of 10 percent.  The appellant does not contend that 
Dependency and Indemnity Compensation is payable based upon 
the veteran being rated as totally disabled at the time of 
his death pursuant to 38 U.S.C.A. § 1318.  She simply 
contends that the veteran's death was caused by a disability 
that either began during service or as a consequence of his 
service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis 
has been made of all the facts and circumstances surrounding 
the death of the veteran, including, particularly, autopsy 
reports.  See 38 C.F.R. § 3.312(a).

Service medical records do not show that the veteran was 
treated for polycythemia vera or any other stem cell 
disorder.  He was honorably discharged in December 1964.  
Approximately thirty-five years later, the veteran was found 
to have the rare disease of polycythemia vera.  Post-service 
treatment records do not include a medical opinion that the 
disease began during service or as a result of service as a 
pilot or otherwise.  The veteran died in March 2001, and his 
terminal hospital records and death certificate show that his 
cause of death was anemia and hypoxia due to polycythemia 
vera.  

Given the evidence as outlined above, the Board finds that 
the veteran did not have the stem cell disorder polycythemia 
vera upon discharge from service.  Specifically, there was no 
diagnosis of polycythemia vera at the time of separation from 
service.  Additionally, there is no medical evidence of a 
diagnosed stem cell disorder, including polycythemia vera, 
that is medically linked to the veteran's active service.  

The Board certainly appreciates the appellant's insight with 
respect to the rare disease of polycythemia vera, however, 
her statements, standing on their own, are insufficient to 
establish a relationship between the veteran's cause of death 
and his period of service because there is no suggestion in 
the record that the appellant has been medically trained and 
is competent to offer a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Consequently, the 
Board finds that the appellant's claim of entitlement to 
service connection for the cause of the veteran's death must 
be denied as there is no medical evidence to support the 
claim.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


